Title: From Benjamin Franklin to John Torris, 8 September 1779
From: Franklin, Benjamin
To: Torris, John


Sir
Passy, Sept. 8. 1779.
I duly received yours of The 9th. past and wrote immediately to England relating to The Prisoners you mention. I do not apprehend there is any more Danger of Their Lives than of any others taken in this War by the English: for if Those Men having formerly been English Subjects is a reason for having [hanging] Them, it is the Same for hanging other American Prisoners, who have all been English Subjects. But on The contrary the Britich Government has agreed to a Cartel for exchanging them. If those Men Should be prosecuted, of which I think there is no Probability, my Correspondent in England will furnish Money for their Defence.— But we have so many American Tories among our Prisoners, both in france & America that the Apprehension of Reprisals, would be Sufficient to prevent the Enemy’s taking So wrong a step. And I am persuaded the 21. Men will be exchanged in ther Turn: those who have been longest in Prison claiming with some Justice to be first discharg’d.— I congratulate you on the Success of your Vessel, & have the honour to be Sir Your m. o. & m. h. S.
BF.
M. Torres Mercht. Dunkirk.
